Title: To James Madison from Alexander J. Dallas, 6 August 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        6 Aug. 1815.
                    
                    The inclosed paper gives, it is alledged, the sequel of the battle of the 18: of June, between Bonaparte and the Allies. The report, in the extent stated, is doubted here; but I think it probable, that Bonaparte’s repulse will produce something like a test of his popularity at Paris.
                    I have written to Mr. Crawford, but no answer has been recieved. It may be, that he is on his way to visit you. I am, Dr. Sir most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                